Citation Nr: 1644342	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to December 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  
 

FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise in service, but a hearing loss disability was not manifested in service or the first postservice year; the Veteran's current bilateral hearing loss is not shown to be otherwise related to noise exposure in service.

2.  The Veteran was exposed to hazardous noise in service, but tinnitus was not manifested in service or the first postservice year; the Veteran's current tinnitus is not shown to be otherwise related to noise exposure in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a February 2012 letter.  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  An April 2012 VA audiological examination was conducted in conjunction with the claims on appeal, and the report of that examination reflects consideration of the entire record and relevant medical history.  The opinions provided by the examiner are supported by clear rationale that cites to supporting factual data and medical literature.  Therefore, that report is adequate for rating purposes.  The Veteran has had ample opportunity to respond and has not alleged that any notice or development was less than adequate, or that any pertinent evidence remains outstanding.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duties to notify and assist are met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include sensorineural hearing loss (SNHL) and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL and tinnitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  Service connection may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma in service from hazardous noise exposure without adequate hearing protection.  Specifically, he reported noise at the rifle range, during night combat training, and from diesel motors and constructing steel bridges and runways.  


On enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
n/a
-5
LEFT
-10
-5
-5
n/a
-10

Speech audiometry was noted tested at that time.  The Board notes that these tests were taken in February 1964, and are reported pursuant to the now obsolete ASA standards.  Converting these to the current standards, pure tone thresholds at the time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
n/a
0
LEFT
5
5
5
n/a
-5

On separation examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Speech audiometry was again untested and these results were also reported pursuant to the ASA standards.  Converting to the current standards, pure tone thresholds at the time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
5

An April 2012 VA evaluation note shows the Veteran denied using hearing aids and complained of tinnitus that began about 20 to 25 years prior.  He also complained of bilateral hearing loss and said he had a history of loud noise exposure in service while working as a combat engineer.  On examination, he was diagnosed with hearing loss and tinnitus.  

On April 2012 VA examination pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
60
LEFT
10
20
45
55
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  

The examiner noted that the Veteran had normal hearing at enlistment and at separation, without a significant threshold shift in either ear over the course of his service.  In so finding, she noted that medical literature indicates a threshold change of as much as 10 decibels is to be expected from test to test.  Thus, although the Veteran did experience some threshold shift, they were all less than 10 decibels and therefore within the range of normal variation.  The Veteran reported noise exposure from motors, pounding, runways, and heavy equipment.  Prior to service, he worked as a general laborer for two and a half years.  At the time, he said he operated a service station performing oil changes and mechanical work.  He reported intermittent noise exposure from an air compressor.  He took medication to treat hypertension and high cholesterol.  The examiner noted that exposure to impulse sounds or continuous exposure to sounds can cause a temporary threshold shift that would disappear in 16 to 48 hours after initial exposure to loud noise.  She also noted that impulse sounds and continuous exposure to loud noise could damage the actual structure of the ear, and result in hearing loss.  She indicated a permanent hearing loss exists only if hearing does not recover completely from a temporary threshold shift.  Thus, a normal audiogram (such as on separation examination) subsequent to noise exposure would verify that there was not a permanent hearing loss or significant threshold shift.  Based on that, she opined that the Veteran's hearing loss was not related to service.

In addition, the examiner noted reports of recurrent tinnitus that manifested as a constant ringing in his ears.  The Veteran was unsure of the date of onset, but estimated it was about 20 or 25 years prior.  The examiner concluded that his tinnitus was unrelated to service.  In so finding, she acknowledged that the presence of an in-service significant threshold shift, hearing loss from service, or audiometric configuration consistent with noise exposure would be a strong indicator that tinnitus was also caused by such exposure.  However, absent those findings, there is no evidence of acoustic trauma that would cause tinnitus.  She then opined that his tinnitus was more likely secondary to bilateral hearing loss, as the two conditions are often related.

Hearing Loss

The evidence is not in dispute as to whether the Veteran currently has a hearing loss disability-the April 2012 audiometry results clearly meet the criteria for hearing loss defined in 38 C.F.R. § 3.385.  Moreover, the Veteran is perfectly competent to report exposure to loud noises during service, including from weapons fire, and the Board finds no reason to question the veracity of such allegations.  As such, hazardous noise exposure in service is conceded.  However, STRs are silent for any complaints, treatment, or diagnoses related to hearing loss in service, and there is no other evidence or allegation suggesting that such disability first manifested in service.  Therefore, service connection for hearing loss on the basis that it began in service and persisted is not warranted.  Similarly, there is no evidence that the Veteran developed a hearing loss disability within the first postservice year.  Thus, service connection for hearing loss on a presumptive basis (under 38 U.S.C.A. § 1112) is also not warranted.  Consequently, what must be shown to substantiate the Veteran's claim is that his current hearing loss disability is otherwise related to service or hazardous noise exposure therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only relevant medical opinion in the record is from the April 2012 VA examiner.  That negative opinion is supported by a thorough, clear rationale that cites to supporting factual evidence and medical literature to support its ultimate conclusion and reflects an accurate and thorough review of the entire record.  As such, it is highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Absent any competent medical evidence to the contrary, it is also persuasive.  Consequently, service connection for hearing loss on the basis that it is otherwise related to service, including hazardous noise exposure therein, is also not warranted.

Tinnitus

As an initial matter, the Board notes that tinnitus is a simple condition which may be diagnosed by a lay person, and indeed is primarily assessed based on subjective reports.  Thus, a current diagnosis is established based on the Veteran's own reports of ringing in the ears (and was confirmed on April 2012 examination).  Moreover, as noted above, hazardous noise exposure has been conceded.  However, STRs are silent for complaints, treatment, or diagnoses related to tinnitus and the Veteran, though unsure of the exact time of onset, estimated it to be roughly 20 or 25 years prior to the April 2012 examination (which amounts to onset at least 20 years postservice).  Thus, service connection for tinnitus is not warranted on the basis that tinnitus began in service and has persisted.  Given there is also no evidence or allegation of manifestation in the first postservice year, service connection for tinnitus is also not warranted on a presumptive basis (under 38 U.S.C.A. § 1112) as a chronic disease that manifested to a compensable degree in the first postservice year.  Consequently, what must be shown to substantiate the Veteran's claim is that his current tinnitus is somehow otherwise related to his service or the hazardous noise exposure therein.

Here, there is conflicting evidence that must be weighed.  On the one hand, the Veteran alleges that his current tinnitus is related to hazardous noise exposure in service, and is competent to speak to the etiology of a simple condition such as tinnitus.  On the other, the April 2012 VA examiner opined that the Veteran's tinnitus is unrelated to service there was no "significant threshold shift, hearing loss from service, or audiometric configuration consistent with noise exposure" to suggest acoustic trauma therein that could cause his tinnitus.  Rather, she opined that his tinnitus was more likely secondary to his bilateral hearing loss, explaining that tinnitus is often associated with hearing loss.  While the Board is sympathetic to the Veteran's argument and does not question his belief that his tinnitus is related to his service, it is notable that his argument is unsupported by any additional reasoning or evidence and he does not attempt to reconcile his theory of entitlement with his own estimation that tinnitus began several years postservice.  Consequently, the April 2012 examiner's opinion must be afforded greater probative weight, particularly in light of her expertise and the well-reasoned, clear rationale which reflects consideration of the entire record and cites to supporting factual evidence and relevant medical principles.  Thus, that opinion is persuasive in this matter, and service connection for tinnitus on the basis that such disability is otherwise related to hazardous noise exposure in service is also not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


